DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the Applicant’s arguments and amendments filed on 10/12/2022. Applicant amended claims 1, 3–10, and 12–17. Claims 1, 2–10, and 12–17 are pending and are examined below.
Response to remarks and arguments
In regards to the claim objections, Applicant’s amendments filed on 10/12/2022 overcome the claim objections but for the following issues:
As to claim 1, the claim limitation “detecting a gesturing body part of the first road user in the ego transportation vehicle a sensor” is grammatically confusing as Applicant deleted the word “by” before “a sensor.”
As to claim 10, claim element “the transportation vehicle surroundings” still lacks antecedent basis.
	In regards to the claim interpretations under § 112(f), Applicant does not challenge the Office’s interpretations of certain claim limitations. Accordingly, the claim interpretations are maintained.
	In regards to the claim rejections under § 112(b), Applicant’s amendments filed on 10/12/2022 overcome the claim rejections. However, the amendments introduce new grounds of rejection under § 112(b).
	In regards to the claim rejections under § 101, Applicant’s amendments and arguments filed on 10/12/2022 have been fully considered but are not persuasive.
	As to claim 1, Applicant argues that the claimed invention is patent-eligible subject matter as it corresponds to an implementation of communication between users which provides technical utility in a manner that is tied to a particular application. Applicant argues that the context of the communication technology now recited in the pending claims is sufficiently technical to constitute a patent-eligible subject matter.
	Examiner respectfully disagrees. While Examiner agrees that communication methods for communicating between users correspond to patent-eligible subject matter provided that said communication provides technical utility in a manner that is tied to a particular application, the instant claimed invention is not directed to a communication method as a whole. Rather, the claimed invention as a whole is directed towards the abstract idea of performing mental processes without significantly more. Such mental processes in the claim include: ascertaining a gesture, evaluating the ascertained gesture, determining information, and analyzing a signal to determine whether a gesture has been directed at the second road user by the first road user. These processes are mental processes because they correspond to concepts performed in the human mind; e.g., observation, evaluation, judgment, opinion, and the like. (See MPEP § 2106.04(a)(2)(III)). In the context of the claimed invention, analyzing a signal does not connote the usage of computer processing, hardware, or the like; rather, a signal is obtained and then evaluated as to determine whether a gesture has been directed at the second road user by the first road user—a human mind is capable of performing these features. Continuing, the limitation directed towards communication technology—i.e., “sending, via a communication unit …, a signal … to a communication unit in the other … vehicle”—merely represents insignificant extra-solution activity. Therefore, claim 1 is directed to the abstract idea of a mental process without significantly more.
	Accordingly, the § 101 rejections of claim 1 and its dependents are maintained. As claim 8 recites similar subject matter but for minor differences, the § 101 rejection of claim 8 and its dependents are also maintained.
	In regards to the claim rejections under §§ 102(a)(2) and 103, Applicant’s amendments and arguments filed on 10/12/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim objections
Claims 1 and 10 are objected to because of claim informalities.
	As to claim 1, the claim limitation “detecting a gesturing body part of the first road user in the ego transportation vehicle a sensor” is grammatically confusing as Applicant deleted the word “by” before “a sensor.”
	As to claim 10, claim element “the transportation vehicle surroundings” still lacks antecedent basis.
	Appropriate correction is required.
Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a communication unit, a detection unit, and an evaluation and control unit in claims 1, 3–10, and 12–17. 
	The corresponding structure described in the specification as performing the claimed function at least includes:
Detection unit: radar sensor – see Disclosure PGPUB, ¶ 34.
Evaluation and control unit: microprocessor, memory – see at least id., ¶ 37.
	There appears to be no corresponding structure for a communication unit to perform the claimed functions directed towards vehicle-to-vehicle communication. See §§ 112(a) and 112(b) sections below. 
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
	Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim rejections—35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 1, 3–10, and 12–17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 1, claim element “a communication unit” is a limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. At most,  the specification discloses, “The interchange of information and data can take place directly between the road users involved, for example, by WLAN, or alternatively via a central server that communicates with the individual road users” (PGPUB, ¶ 40). However, WLAN does not qualify as structure as it is merely a wireless distribution method for two or more devices; the specification does not provide structure that enables the communication units to communicate to each other through WLAN. Continuing, the central server does not qualify as structure as it merely facilitates communication between communication units; it is not a communication unit in and of itself.  Hence, the specification fails to provide structure, material, or acts for the claimed functions. Therefore, claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
	Claims 3–7 depend from claim 1. Independent claim 8 recites similar subject matter as claim 1 but for minor differences. Claims 12–17 depend from claim 8.
	Therefore, claims 1, 3–10, and 12–17 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.
	Appropriate correction is required.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	Claim 1, 3–10, and 12–17 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 
	As to claim 1, claim element “a communication unit” is a limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. At most,  the specification discloses, “The interchange of information and data can take place directly between the road users involved, for example, by WLAN, or alternatively via a central server that communicates with the individual road users” (PGPUB, ¶ 40). However, WLAN does not qualify as structure as it is merely a wireless distribution method for two or more devices; the specification does not provide structure that enables the communication units to communicate to each other through WLAN. Continuing, the central server does not qualify as structure as it merely facilitates communication between communication units; it is not a communication unit in and of itself.  Hence, the specification fails to provide structure, material, or acts for the claimed functions. Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
	Claims 3–7 depend from claim 1. Independent claim 8 recites similar subject matter as claim 1 but for minor differences. Claims 12–17 depend from claim 8.
	Therefore, claims 1, 3–10, and 12–17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph.
	Appropriate correction is required. 
	Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR § 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim rejections—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1, 3–10, and 12–17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed towards the abstract idea of evaluating gestures and signals in order to determine whether a gesture has been directed at the second road user without significantly more.
	Claim 1 recites:
“detecting a gesturing body part”
“ascertaining a gesture,”
“evaluating the ascertained gesture to determine whether the ascertained gesture is directed at a second road user,”
“determining information,”
“sending … a signal,” and
“wherein the transmitted signal is analyzed to determine whether a gesture has been directed at the second road user.”
	But for the recitation of insignificant extra-solution activity—i.e., detecting a gesturing body part (a form of gathering data) and sending a signal—the broadest reasonable interpretation of the claim can be performed in the mind. But for the insignificant extra-solution activity, ascertaining, evaluating, determining, and analyzing signals are forms of observation, evaluation, judgment, or opinion which the courts have held to represent the abstract idea of a mental process. Additionally, in the context of the claimed invention analyzing a signal does not connote the usage of computer processing, hardware, or the like; rather, a signal is obtained and then evaluated as to determine whether a gesture has been directed at the second road user by the first road user—a human mind is capable of performing these features. Accordingly, the claimed invention represents an abstract idea. (See MPEP § 2106.04(a)). 
	The judicial exception is not integrated into a practical application. Claim 1 contains no structure for performing the mental process; the only claim elements that can be construed as structure—i.e., a sensor and a communication unit—are used to perform insignificant extra-solution activity. Claim 8 recites generic computing components—i.e., an evaluation and control unit—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
	Likewise, the additional elements of generic computing components are not sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. See MPEP § 2106.04(a)(2)(III)(C).
	Claims 3–7 depend from claim 1, but do not render the claimed invention patent eligible because are directed towards additional mental steps—i.e., making a comparison, ascertaining a direction and/or position statement, ascertaining whether the gesture has been directed at the second road user—or insignificant extra-solution activity—i.e., detecting a line of vision, transmitting a direction and/or position statement. Claims 12–17 depend from claim 8 but do not render the claimed invention patent eligible for at least the same reasons as above. 
	Accordingly, claims 1, 3–10, and 12–17 are rejected under 35 U.S.C. § 101.
Claim rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 8, 10, and 12–13 are rejected under 35 U.S.C. § 103 as being unpatentable over James et al. (US20160167648A1) in view of Chan et al. (US10296785B1); from here on referred to as James and Chan, respectively.
	As to claim 1, James discloses a method for sending information for gesture-based communication between two road users, wherein a first road user is in an ego transportation vehicle and a second road user is in another transportation vehicle located in vehicle surroundings of the ego transportation vehicle, the method comprising:
	detecting a gesturing body part hand or at least one finger of the first road user in the ego transportation vehicle by a sensor (Human signal recognition module 121 corresponds to a sensor – see at least ¶¶ 29–30 and Fig. 1. “The non-verbal human gesture can be made by a … human driver [i.e., a first road user] of another vehicle [i.e., an ego vehicle] in the external environment.” Emphases added; see at least ¶ 132.);
	ascertaining a gesture that the first road user makes in the ego transportation vehicle with the gesturing body part his hand or at least one finger (“The human signal recognition module 121 can be configured to detect, identify, assess and/or interpret non-verbal human gestures to determine the meaning thereof.” See at least ¶ 30.);
	evaluating the ascertained gesture to determine whether the ascertained gesture is a gesture for gesture communication and to determine whether the ascertained gesture is directed at a second road user in another transportation vehicle (“The human signal recognition module 121 can be configured to detect, identify, assess and/or interpret non-verbal human gestures to determine the meaning thereof.” See at least ¶ 30. Continuing, vehicle 100 (i.e., a second road user) determines whether a person (i.e., a first road user) performs a gesture directed towards the vehicle 100. See at least ¶ 116.); 
	determining information based on the ascertained gesture for gesture-based communication (“The human signal recognition module 121 can be configured to detect, identify, assess and/or interpret non-verbal human gestures to determine the meaning thereof.” See at least ¶ 30. “The predefined non-verbal human gesture can have information associated with it.” See at least ¶ 141.); and
	sending a signal containing the information determined based on about the ascertained gesture for gesture-based communication to the second road user by the first road user in response to the ascertained gesture being directed at a second road user in another transportation vehicle (Vehicle 100 (i.e., the second vehicle) implements driving maneuvers based on identified gestures received from a first road user by sending a signal to the processor 110. In this case, a signal containing information about the ascertained gesture received from the first road user is necessarily sent to the processor pertaining the second road user. See at least ¶ 136.),
	wherein the transmitted signal is analyzed to determine whether a gesture has been directed at the second road user by the first road user and, based thereon, advice is output to the second road user indicating associated information (“The human signal recognition module 121 can be configured to detect, identify, assess and/or interpret non-verbal human gestures to determine the meaning thereof.” See at least ¶ 30. Visual or audial prompts are provided to the second road user, in which the prompts pertain to “the determined future driving maneuver.” See at least ¶ 143.).
	James fails to explicitly disclose sending, via a communication unit in the ego transportation vehicle, a signal containing the information determined based on about the ascertained gesture for gesture-based communication to a communication unit in the other transportation vehicle of the second road user by the first road user.
	Nevertheless, Chan teaches sending, via a communication unit in the ego transportation vehicle, a signal containing the information determined based on about the ascertained gesture for gesture-based communication to a communication unit in the other transportation vehicle of the second road user by the first road user (“Current image data may be representative of at least one current vehicle operator gesture.” See at least Col. 2. “The processor 225 … [may] receive … classified image data from at least one other vehicle.” See at least col. 8. For further context, see also Fig 5b and the corresponding discussion in cols. 8–10 which discusses a “method of vehicle operator gesture recognition and transmission of related gesture data” (col. 8, ll. 29–31). Moreover, see also col. 20 which teaches that “vehicle-to-vehicle communication capabilities” can be implemented in the taught methods.).
	James discloses a method for gesture-based communication between two road users, in which a second road user receives a gesture from a first road user, evaluates the gesture, and provides advice to the second road user based on the evaluation of the gesture. Chan teaches the transmission of a signal containing the information determined based on about the ascertained gesture for gesture-based communication through vehicle-to-vehicle communication. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of James with the feature of: sending, via a communication unit in the ego transportation vehicle, a signal containing the information determined based on about the ascertained gesture for gesture-based communication to a communication unit in the other transportation vehicle of the second road user by the first road user, as taught by Chan, because, as suggested by Chan, the implementation of vehicle-to-vehicle communication capabilities “provide[s] a tool … where gesture recognition may be used … for safety evaluation of vehicle automation systems.” (Chan, col. 20, ll. 22–26). Indeed, vehicle-to-vehicle communication is useful for ensuring that gestures are communicated in cases where a sensor may not be optimal for detecting gestures—e.g., between two drivers across a large intersection.
	Independent claim 8 is rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.
	As to claims 3 and 13, James discloses making a comparison with stored gestures indicative of a gesture communication with another road user (Human signal recognition module 121 comparing detected gestures to a set of predefined human gestures – see at least ¶ 32.).
	As to claim 10, James discloses a sensor for detecting the transportation surroundings (Environment sensors 126 – see at least ¶ 40.).
	As to claim 12, the combination of James and Chan discloses  a transportation vehicle configured to send information for gesture communication between two road users, wherein a first road user is in an ego transportation vehicle and a second road user is in another transportation vehicle located in vehicle surroundings of the ego transportation vehicle, the transportation vehicle comprising the apparatus of claim 8 (See claim 1 rejection above).
Claims 4, 5, 7, 14, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over James in view of Chan as applied to claim 1, further in view of Klang et al. (US20150264538A1; from here on referred to as Klang).
	As to claims 4 and 14, James discloses the ego transportation vehicle ascertaining a position statement of the ego vehicle (Navigation system 174 includes at least “a transceiver configured to estimate a position of the vehicle 100.” See at least ¶ 100; see also ¶ 99.).
	The combination of James and Chan fails to explicitly disclose transmitting the position statement to the other transportation vehicle.
	Nevertheless, Klang teaches transmitting the position statement to the other transportation vehicle (Transmission of signals through vehicle-to-vehicle communication includes “respective geographical positions” – see at least ¶ 99.).
	James discloses a method for gesture-based communication between two road users, in which the ego transportation vehicle ascertains a position statement of the ego vehicle; and a second road user receives a gesture from a first road user, evaluates the gesture, and provides advice to the second road user based on the evaluation of the gesture. Chan teaches the transmission of a signal containing the information determined based on about the ascertained gesture for gesture-based communication through vehicle-to-vehicle communication. Klang teaches transmitting the position statement to the other transportation vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of James and Chan with the feature of: transmitting the position statement to the other transportation vehicle, as taught by Klang, because, as suggested by Klang, this feature is well-known in the art, “[In] systems that rely on V2V communication, cars typically broadcast their position.” (Klang, ¶ 8).
	As to claims 5 and 15, James discloses wherein the other transportation ascertains, from the position statement, whether the gesture has been directed at the second road user by the first road user (Navigation system 174 includes at least “a transceiver configured to estimate a position of the vehicle 100.” See at least ¶ 100; see also ¶ 99. Continuing, vehicle 100 (i.e., a second road user) determines whether a person (i.e., a first road user) performs a gesture directed towards the vehicle 100. See at least ¶ 116.).
	The combination of James and Chan fails to explicitly disclose a transmitted position statement.
	Nevertheless, Klang teaches transmitting the position statement to the other transportation vehicle (Transmission of signals through vehicle-to-vehicle communication includes “respective geographical positions” – see at least ¶ 99.). 
	James discloses a method for gesture-based communication between two road users, in which the ego transportation vehicle ascertains a position statement of the ego vehicle; and a second road user receives a gesture from a first road user, evaluates the gesture, wherein the other transportation ascertains, from the position statement, whether the gesture has been directed at the second road user by the first road user, and provides advice to the second road user based on the evaluation of the gesture. Chan teaches the transmission of a signal containing the information determined based on about the ascertained gesture for gesture-based communication through vehicle-to-vehicle communication. Klang teaches transmitting the position statement to the other transportation vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of James and Chan with the feature of: transmitting the position statement to the other transportation vehicle, as taught by Klang, because, as suggested by Klang, this feature is well-known in the art, “[In] systems that rely on V2V communication, cars typically broadcast their position.” (Klang, ¶ 8).
	As to claims 7 and 17, James discloses wherein the position statement is ascertained from a GPS signal received by the ego transportation vehicle (“The navigation system 174 can be implemented with … (GPS).” See at least ¶ 99, see also ¶ 100.). 
Claims 6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over James in view of Chan and in view of Klang as applied to claim 4, further in view of Takada et al. (US20160004321A1; from here on referred to as Takada).
	As to claims 6 and 16, the combination of James, Chan, and Klang fails to explicitly disclose wherein the direction statement is ascertained by detecting the line of vision of the vehicle occupant of the ego vehicle.
	Nevertheless, Takada teaches wherein the direction statement is ascertained by detecting the line of vision of the vehicle occupant of the ego vehicle (“Based on the line-of-sight direction [i.e., line of vision], when the face direction is determined to be the direction of the display area …, the detected motion determining unit 4013 determines that the detected motion of the driver is a [valid] gesture.” See at least ¶ 75. See also ¶¶ 76–78, which discuss the evaluation of whether a gesture is not directed towards the display and hence not valid.).
	James discloses a method for gesture-based communication between two road users, in which the ego transportation vehicle ascertains a position statement of the ego vehicle; and a second road user receives a gesture from a first road user, evaluates the gesture, and provides advice to the second road user based on the evaluation of the gesture. Chan teaches the transmission of a signal containing the information determined based on about the ascertained gesture for gesture-based communication through vehicle-to-vehicle communication. Klang teaches transmitting the position statement to the other transportation vehicle. Takada teaches wherein the direction statement is ascertained by detecting the line of vision of the vehicle occupant of the ego vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of James, Chan, and Takada with the feature of: wherein the direction statement is ascertained by detecting the line of vision of the vehicle occupant of the ego vehicle, as taught by Takada, because this feature is useful for, as suggested by Takada, “to provide a gesture detection device  … capable of reducing erroneous recognition of the device” (See at least ¶ 9). In other words, this feature is useful for enhancing gesture recognition.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over James and Chan as applied to claim 8, further in view of Clifford et al. (US20180322342A1; from here on referred to as Clifford).
	As to claim 9, James discloses wherein the detection unit is a radar sensor (RADAR based sensors – see at least ¶ 40).
	The combination of James and Chan fails to explicitly disclose wherein the detection unit is a radar sensor installed in a central console.
	Nevertheless, Clifford teaches wherein the detection unit is a radar sensor installed in a central console (“The object detection sensor 107 may include … a radar …. [The object detection sensor 107] may be disposed in … a center console of a vehicle.” See at least ¶ 42.).
	James discloses a method for gesture-based communication between two road users, in which a second road user—associated with a detection unit, in which the detection unit is a radar—receives a gesture from a first road user, evaluates the gesture, and provides advice to the second road user based on the evaluation of the gesture. Chan teaches the transmission of a signal containing the information determined based on about the ascertained gesture for gesture-based communication through vehicle-to-vehicle communication. Clifford teaches wherein the detection unit is a radar sensor installed in a central console.
	It would have been obvious to modify the combination of James and Chan with the feature of: wherein the detection unit is a radar sensor installed in a central console, as taught by Clifford, because putting the radar sensor in a central console is a useful location to place a radar in order to detect gestures.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, this action is final. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action. In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mario C. Gonzalez whose telephone number is (571) 272-5633. The Examiner can normally be reached M–F, 10:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr, can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668